DETAILED ACTION
This is the first action on the merits for application 17507583 filed on 10/21/2021.  Claims 1-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 has been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 11/18/2022 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully submit that the Restriction Requirement should be withdrawn because there is no serious burden on the Examiner to examine the elected Species 1 and the non-elected Species 2-9. First of all, Applicants respectfully submit that all claims should be classified in same class because the non-elected claims 6-20 are dependent from independent claim 1 and thus are directed to the powertrain apparatus. Accordingly, search and examination of the entire pending claim set will not place an undue burden on the Examiner. Furthermore, the pending claims are drawn to related powertrain apparatus comprising: i) a motor connected to an input shaft; ii) a first planetary gear train, which is disposed to be coaxial with the motor and which includes a first rotation element, a second rotation element, and a third rotation element; iii) a second planetary gear train, which is disposed to be coaxial with the first planetary gear train and which includes a fourth rotation element, a fifth rotation element, a sixth rotation element, and a step pinion; and iv) a differential gear, which is disposed to be coaxial with and engaged to the second planetary gear train, in common, i.e., sharing the same or similar features. Accordingly, since each of the claimed embodiments flows from a common inventive concept, search and examination of the entire pending claim set will not place an undue burden on the Examiner.  
This is not found persuasive because all species are in the same group as applicant mentioned above but under different subgroup as mentioned in previous office action sent out on 10/18/2022. Each species require different field of search for instance species 1, 3 would require to search in F16H2200/2007 and 2200/2035; wherein species 2, 5-9 would require to search in F16H2200/2007, 2200/2038, F16H2200/2094, F16H2200/2066. It is further noted that unique structural arrangement of each species would require combination of different text queries within varying groups and subgroups.  Secondly, the application may have common inventive concept; however, the search for each species does not overlap; therefore, a serious burden is clear in this case.   Lastly, examiner determines this application requires election of species base on two prongs test for distinctness: this application has (i) the species as claimed are mutually exclusive (e.g. claim 4 which directly to species 1, fig. 3 and claim 6 is directly to species 5, Fig.10) and (ii) these species are not obvious variants of each other as discussed in the previous office action sent out on 10/18/2022. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2-9, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the first rotation element is selectively connectable to the housing via a brake" in line 2.  It is unclear because from the specification, see ¶[0064]-[0065] and drawings shows that a rotation element that is fixed to housing via the brake b1 is a third rotation element E3 or ring gear not sun gear as claimed. For the purpose of examation, examiner interprets this limitation in light of the specification which is --the third rotation element is selectively connectable to the housing via a brake--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littlefield (US20170136870)
Claim 1: a powertrain apparatus (10B2) for a vehicle (Fig.7), the powertrain apparatus comprising: a motor (14) connected to an input shaft (17); 
a first planetary gear train (20), which is disposed to be coaxial with the motor (as shown in Fig.7 planetary gear 20 is coaxial with motor 14) and which includes a first rotation element (22), a second rotation element (26), and a third rotation element (24); 
a second planetary gear train (34, 36, 37A, 32), which is disposed to be coaxial with the first planetary gear train and which includes a fourth rotation element (32), a fifth rotation element (36), a sixth rotation element (34), and a step pinion (37A); and 
a differential gear (64), which is disposed to be coaxial with and engaged to the second planetary gear train (as shown in Fig.7, the differential is coaxial with second planetary gear set), wherein the first, second and third rotation elements of the first planetary gear train reduce a speed of power transmitted from the input shaft and transmit the reduced power to the second planetary gear train (e.g. similar to embodiment of Fig.2, Fig.7 the electric motor 14 connects to first planetary gear set 20 via sun gear and transmit torque to second planetary via interconnecting member 60; see ¶[0037]), wherein the fourth, fifth and sixth rotation elements of the second planetary gear train reduce a speed of power transmitted from the first planetary gear train and transmit the reduced power of the second planetary gear train to the differential gear via the fifth rotation element (e.g. the second planetary gearset receives torque from first planetary gearset via interconnecting member 60 and transmit to differential 64 via third member 36), and
 wherein the fifth rotation element (36) is a rotation shaft of the step pinion, in which a first pinion (37b)and a second pinion (37c) are integrally connected to each other, and is directly connected to the differential gear (as shown in Fig.7, the pinions are directly connect to 64).
Claim 2: The powertrain apparatus of claim 1, wherein one of driveshafts (A1, A2) coupled to the differential gear is coupled to the differential gear through centers of the first planetary gear train, the second planetary gear train, and the input shaft.  
Claim 3: The powertrain apparatus of claim 2, wherein the first pinion (37B) of the step pinion has a diameter greater than a diameter of the second pinion (37C) (see ¶[0042]), the fourth rotation element (32) is engaged with the first pinion of the step pinion, and the sixth rotation element (34) is engaged with the second pinion of the step pinion and is fixed to a housing (41).
Claim 4: The powertrain apparatus of claim 3, wherein the first rotation element (22) is fixedly connected to the input shaft, the second rotation element (26) is fixedly connected to the fourth rotation element (32), and the third rotation element (24) is selectively connectable to the housing (41).
Claim 5: The powertrain apparatus of claim 4, wherein the fourth rotation element (32) is selectively connectable to the input shaft (17) via a first clutch (C1), and the first rotation element (examiner interprets as a third rotation element: 24) is selectively connectable to the housing (41) via a brake (B1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurth (DE102018111801); (DE102014205165) each reference discloses motor and two planetary gear set wherein one of the planetary gear sets has stepped pinion.
MEHLIS (DE102015225171) discloses motor and two planetary gear set wherein one of the planetary gear sets has stepped pinion.
Smetana (DE102011079975) discloses motor and two planetary gear set wherein one of the planetary gear sets has stepped pinion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/     Examiner, Art Unit 3659                                                                                                                                                                                                   
/HUAN LE/     Primary Examiner, Art Unit 3659